Citation Nr: 0336718	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-13 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2001 decision rendered by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), wherein it was determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim seeking service connection for scoliosis with low back 
pain.  Subsequently, in a rating decision dated in September 
2002, the RO determined that the claim of entitlement to 
service connection for scoliosis with low back pain had been 
reopened, but that evidence of record to date did not support 
a finding of service connection for such a claim.  It further 
determined that a claim of entitlement to service connection 
for chronic low back strain continues on appeal.  

In March 2003, the veteran was afforded a personal hearing in 
St. Louis, Missouri, pursuant to the provisions of 
38 U.S.C.A. § 7107(e)(2) (West 2002) before the undersigned 
Veterans Law Judge (VLJ).  After a review of the record, the 
undersigned VLJ determined that the issue on appeal is 
entitlement to service connection for a low back disability 
because the veteran is now seeking service connection for a 
different disability than that before the initial (1992) 
denial.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996) (A newly diagnosed disorder, whether or not medically 
related to a previously diagnosed disorder, cannot be the 
same claim when it has not been previously considered.)  The 
veteran was so advised at the hearing.      

For the reasons discussed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.  




REMAND

The Board has reviewed all of the information and evidence of 
record, and finds that further evidentiary development is 
warranted.  First, the record shows that, from 1997 to 2002, 
Dr. L. T. H., a private physician at Heartland Healthcare, 
treated the veteran's back. He opined that the veteran's 
lumbar pain had its inception in service.  However, the 
record is devoid of any X-ray reports, CT scan reports, or 
any other clinical or test reports from Dr. L. T. H. or 
Heartland Healthcare.  The Board is of the opinion that these 
records should be obtained.  
  
Second, in May 2002, the veteran was examined at a VA medical 
center in connection with his claim.  The examination report 
indicates that the VA medical examiner initially had found 
the veteran's back disability "as likely as not" related to 
active duty.  Significantly, however, the examiner later 
reversed the opinion on causal nexus, stating that the 
veteran's back condition is "less likely than not 
secondary" to an in-service back injury.  There is no 
sufficient explanation as to why the examiner later reversed 
his opinion on causal nexus between service and the back 
disability.  The Board finds that further VA medical 
examination/opinion is warranted to determine whether causal 
nexus indeed exists.            
 
In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded full due process, and to 
ensure that VA has fully assisted the veteran in 
substantiating his claim.  The case is REMANDED to the RO for 
the following:

1.  The RO shall first obtain and 
associate with the veteran's claim folder 
the records of Dr. L. T. H. and Heartland 
Healthcare pertaining to all treatment 
and testing for the veteran's back from 
1997 to the present.  It is to seek the 
veteran's permission for a direct release 
of these records in the form of a signed 
authorization form as necessary to 
accomplish this directive.   

2.  The RO shall schedule the veteran for 
a VA orthopedic examination to determine 
whether there is, at least as likely as 
not, a causal or etiological relationship 
between service and the back disability.  
The claim file should be made available 
to the VA medical examiner.  

3.  In carrying out the directives in 
this remand order, the  RO is to comply 
with all requirements of the Veterans 
Claims Assistance Act of 2000.  
4.  After completion of the directives 
above, the RO shall review the claim file 
to determine whether service connection 
for the veteran's low back disability is 
warranted.  If the decision remains in 
any manner adverse to the veteran, he and 
his representative should be furnished 
with a revised Supplemental Statement of 
the Case and with an appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action on this REMAND order until he 
is so informed.  The purposes of this REMAND are to ensure a 
full evidentiary record, and that due process has been 
afforded to the veteran.  No inferences as to the ultimate 
disposition of this claim should be made.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




